COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Marilyn Roth Epstein v. 5AIF Baobab, LLC, and 5AIF Nutmeg Reo,
                          LLC

Appellate case number:    01-20-00313-CV

Trial court case number: C-1-CV-19-006039

Trial court:              County Court at Law No. 2 of Travis County

        On March 2, 2022, appellees 5AIF Baobab, LLC, and 5AIF Nutmeg REO, LLC filed a
motion to dismiss the above-styled appeal as moot. By letter dated March 8, 2022, appellees
informed the Court that they no longer seek the dismissal of the appeal and desire instead to
withdraw their motion. Because mootness is an issue related to subject matter jurisdiction, see
Heckman v. Williamson Cty., 369 S.W.3d 137, 162 (Tex. 2012) (“[C]ourts have an obligation to
take into account intervening events that may render a lawsuit moot.”), the Court has considered
the motion and determined it should be denied. Accordingly, appellees’ motion to dismiss is
DENIED.
       It is so ORDERED.

Judge’s signature: /s Amparo Guerra
                   Acting for the Court


Date: March 15, 2022